This is a very close and difficult case, but on the whole I concur with Judge Adams that we cannot say that the trial judge clearly erred in his conclusion that the territory in question was within the range of at least some substantial municipal benefits. However, I am inclined to differ with the interesting and able opinion of Judge Adams on one point. I do not think that enough time had elapsed to create an estoppel. If the facts had shown that the territory was at the time of annexation entirely beyond the range of present or contemplated municipal benefits, and not necessary to the present or reasonably anticipated growth of the city, as was shown in the Stuart case, I do not think that the time elapsing from the statutory annexation to the filing of the information or amended information in this case would have been sufficient to operate as a waiver of estoppel, of the right to attack the same.